862 F.2d 321
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MAC-IN-ERNY, INC., Appellant,v.The UNITED STATES, Appellee.
No. 88-1308.
United States Court of Appeals, Federal Circuit.
Oct. 14, 1988.

Before NIES, BISSELL and MAYER, Circuit Judges.
PER CURIAM.


1
Mac-in-Erny, Inc. appeals from the decision of the Armed Services Board of Contract Appeals, Mac-in-Erny, Inc., ASBCA No. 28,689, 88-1 BCA (CCH) p 20,359 (1987), holding that Mac-in-Erny's motion for reconsideration and reinstatement of its appeal to the board was untimely, that the board's prior dismissal for failure to prosecute operated as a final adjudication on the merits, and that the case did not warrant the board's exercise of discretion to grant the extraordinary relief of vacating the dismissal under Rule 60.  In so holding, the board stated that Mac-in-Erny made no attempt to provide a plausible explanation for its failure to inform the board of its current mailing address or of its activities in pursuing the case, or of its counsel's failure to file a notice of appearance or to communicate with the board over a period of three years.  We have considered the record and the arguments presented on appeal.  On the basis of the board's opinion, the board's decision is affirmed.